DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-22-22 has been entered.
 	Applicant’s amendment filed on 8-22-22 has been entered.  Claims 1 and 82 have been amended.  Claims 1-2, 16, 20, 25, 30-31, 52, 65-66, 79-80 and 82 are pending.  Claims 1-2, 16, 20, 25, 30-31, 52, 65-66 and 82 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-10-21 was filed before the mailing date of the Non-Final Office Action on 8-12-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the DNA oligo is 10-50 nucleic acids” in claim 16 is vague and renders the claim indefinite.  The phrase “nucleic acid” is interchangeable with “polynucleotide”.  A nucleic acid means a sequence of several nucleotides.  A DNA oligo is a short nucleotide sequence.  IT is unclear how a DNA oligo can be 10-50 nucleic acids.
The phrase “wherein the cells comprise mammalian” in claim 25 is vague and renders the claim indefinite.  The term “mammalian” can be interpreted as a mammalian animal or mammal.  It is unclear how “cells” can comprise a “mammalian animal”.  A mammalian animal can comprise cells but cells cannot comprise a mammalian animal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., June 2, 2016 (US20160153006 A1, effective filing date, 12-17-15).
Claims 1 and 20 are directed to a method for site-specific sequence modification of a target genomic DNA in cells, comprising transfecting the cells by electroporation with a non-viral composition comprising (a) a single-stranded DNA oligo, (b) a Cas9 nuclease encoded on a RNA, and (c) a guide RNA that directs integration of the DNA oligo, wherein the gRNA is capped and polyadenylated, wherein the DNA oligo comprises (i) a homologous region comprising DNA sequence homologous to the target genomic DNA region, and (ii) a sequence modification region, and wherein the genomic DNA sequence is modified at the target genomic DNA region, and the DNA oligo and the gRNA are complementary to the same strand of the target genomic DNA region.  Claim 20 specifies the concentration of the DNA oligo is 100-200 ug.ml.
Zhang teaches CRISPR complex comprises a CRISPR enzyme complexed with a guide sequence hybridized to a target sequence within the target polynucleotide, and the guide sequence is linked to a tracr mate sequence, which in turn hybridizes to a tracr sequence (e.g [0008]).  A CRISPR/Cas9 system comprising Cas9 enzymes having improved targeting specificity can be used (e.g. [0010]).  Zhang teaches methods of modifying an organism comprising a first and a second target sequence on opposite strands of a DNA duplex in a genomic locus of interest in a cell by promoting homology directed repair wherein the method may comprise delivering a composition comprising 1) a first CRISPR-Cas system chimeric RNA (chiRNA) polynucleotide sequence, comprising (a) a first guide sequence hybridizing to the first target sequence, (b) a first tracr mate sequence, and (c) a first tracr sequence, 2) a second CRISPR-Cas system chiRNA polynucleotide sequence comprising (a) a second guide sequence hybridizing to the second target sequence, (b) a second tracr mate sequence and (c) a second tracr sequence, and 3) a polynucleotide sequence encoding a CRISPR enzyme comprising at least one or more nuclear localization sequences and comprising one or more mutations, and 4) a repair template comprising a single-stranded oligonucleotide, wherein the first and second guide sequence directs sequence-specific binding of a first and a second CRISPR complex to the first and second target sequences, respectively.  The polynucleotide sequence encoding a CRISPR enzyme is DNA or RNA.  The first guide sequence directs cleavage of one strand of the DNA duplex near the first target sequence and the second guide sequence directs cleavage of other strand near the second target sequence inducing a double strand break, and wherein the repair template is introduced into the DNA duplex by homologous recombination.
Zhang further teaches that a variety of delivery systems can be used to introduce Cas9 (DNA or RNA) and guide RNA into the host cell, such as electroporation (e.g. [0648]).  The method may apply to the organism or just a single cell or population of cells from the organism (e.g. [0037]).  To reduce RNA-induced immunogenicity, increase the level of Cas9 expression and guide RNA stability, the Cas9-mRNA is modified by using 5’ capping.  Modified RNA nucleotides were incorporated into Cas9 mRNA and guide RNA to increase their stability and reduce immunogenicity (e.g. [0598]).  HDR may be harnessed to generate precise, defined modifications at the target locus in the presence of an exogenously introduced repair template.  The repair template may be either in the form of double stranded DNA having homology arm flanking the insertion sequence, or single-stranded DNA oligonucleotide (ssODNs) (e.g. [0679]).  Repair templates typically have homology arms flanking the site of alteration (e.g. [0695]).  
Further, Figure 41A shows ssODN HDR template (antisense to transcription) is complementary to the transcription strand, i.e. the 5’ to 3’ strand (upper strand) of human EMX1 locus and the guide RNA is complementary to target 21 or target 22 of the 5’ to 3’ strand (upper strand).  Therefore, both the ssODN and the guide RNA are complementary to the same strand of the target genomic DNA region.
Regarding claim 20, Zhang et al teaches that single stranded oligodeoxynucleotide (ssODN) templates were brought to a final concentration of 10uM (e.g. [0829]).  
Zhang does not specifically teach the guide RNA is capped and poly adenylated, or the concentration of DNA oligo is 100-200 ug/ml.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to include capping and adding a polyadenylation signal to the guide RNA because Zhang teaches to reduce RNA-induced immunogenicity, increase the level of Cas9 expression and guide RNA stability, the Cas9-mRNA is modified by using 5’ capping and modified RNA nucleotides were incorporated into Cas9 mRNA and guide RNA to increase their stability and reduce immunogenicity.  One of ordinary skill in the art would have been motivated to do so in order to reduce RNA-induced immunogenicity and to increase guide RNA stability as taught by Zhang.  One of ordinary skill would have a reasonable expectation of success as methods for capping and adding a polyadenylation signal to an RNA molecule were known in the art prior to the effective filing date of the claimed invention.  Further concentration of DNA oligo will vary depending on the length and nucleotide composition of the ssODN.  Since Zhang teaches the ssODN concentration of 10uM, it would be obvious for one of ordinary skill in the art to try different concentrations of DNA oligo, including 100-200 ug.ml, in order to optimize the concentration of the ssODN repair template to promote target specificity while reducing cell cytotoxicity with reasonable expectation of success.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., June 2, 2016 (US20160153006 A1, effective filing date, 12-17-15) in view of Zhao et al. Sci Rep. 2016 Jan;6:18469 (hereinafter referred to as Zhao).
Claims 1 and 2 are directed to a method for site-specific sequence modification of a target genomic DNA in cells, comprising transfecting the cells by electroporation with a non-viral composition comprising (a) a single-stranded DNA oligo, (b) a Cas9 nuclease encoded on a RNA, and (c) a guide RNA that directs integration of the DNA oligo, wherein the gRNA is capped and polyadenylated, wherein the DNA oligo comprises (i) a homologous region comprising DNA sequence homologous to the target genomic DNA region, and (ii) a sequence modification region, and wherein the genomic DNA sequence is modified at the target genomic DNA region, and the DNA oligo and the gRNA are complementary to the same strand of the target genomic DNA region.  Claim 2 specifies the electroporation is flow electroporation using a flow electroporation device.
Zhang teaches CRISPR complex comprises a CRISPR enzyme complexed with a guide sequence hybridized to a target sequence within the target polynucleotide, and the guide sequence is linked to a tracr mate sequence, which in turn hybridizes to a tracr sequence (e.g [0008]).  A CRISPR/Cas9 system comprising Cas9 enzymes having improved targeting specificity can be used (e.g. [0010]).  Zhang teaches methods of modifying an organism comprising a first and a second target sequence on opposite strands of a DNA duplex in a genomic locus of interest in a cell by promoting homology directed repair wherein the method may comprise delivering a composition comprising 1) a first CRISPR-Cas system chimeric RNA (chiRNA) polynucleotide sequence, comprising (a) a first guide sequence hybridizing to the first target sequence, (b) a first tracr mate sequence, and (c) a first tracr sequence, 2) a second CRISPR-Cas system chiRNA polynucleotide sequence comprising (a) a second guide sequence hybridizing to the second target sequence, (b) a second tracr mate sequence and (c) a second tracr sequence, and 3) a polynucleotide sequence encoding a CRISPR enzyme comprising at least one or more nuclear localization sequences and comprising one or more mutations, and 4) a repair template comprising a single-stranded oligonucleotide, wherein the first and second guide sequence directs sequence-specific binding of a first and a second CRISPR complex to the first and second target sequences, respectively.  The polynucleotide sequence encoding a CRISPR enzyme is DNA or RNA.  The first guide sequence directs cleavage of one strand of the DNA duplex near the first target sequence and the second guide sequence directs cleavage of other strand near the second target sequence inducing a double strand break, and wherein the repair template is introduced into the DNA duplex by homologous recombination.
Zhang further teaches that a variety of delivery systems can be used to introduce Cas9 (DNA or RNA) and guide RNA into the host cell, such as electroporation (e.g. [0648]).  The method may apply to the organism or just a single cell or population of cells from the organism (e.g. [0037]).  To reduce RNA-induced immunogenicity, increase the level of Cas9 expression and guide RNA stability, the Cas9-mRNA is modified by using 5’ capping.  Modified RNA nucleotides were incorporated into Cas9 mRNA and guide RNA to increase their stability and reduce immunogenicity (e.g. [0598]).  HDR may be harnessed to generate precise, defined modifications at the target locus in the presence of an exogenously introduced repair template.  The repair template may be either in the form of double stranded DNA having homology arm flanking the insertion sequence, or single-stranded DNA oligonucleotide (ssODNs) (e.g. [0679]).  Repair templates typically have homology arms flanking the site of alteration (e.g. [0695]).  
Further, Figure 41A shows ssODN HDR template (antisense to transcription) is complementary to the transcription strand, i.e. the 5’ to 3’ strand (upper strand) of human EMX1 locus and the guide RNA is complementary to target 21 or target 22 of the 5’ to 3’ strand (upper strand).  Therefore, both the ssODN and the guide RNA are complementary to the same strand of the target genomic DNA region.
Zhang does not specifically teach the electroporation is flow electroporation using a flow electroporation device.
Zhao teaches that continuous cell electroporation is an appealing non-viral approach for genetically transfecting a large number of cells and a flow-through cell electroporation device integrating a large-sized flow tube and small-spaced distributed needle electro array for electroporation of cells.  The flow-through electroporation device resulted in efficient in vitro and ex vivo electrotransfection, and could process up to 20 million cells per a minute (e.g. Abstract).  Furthermore, Zhao teaches that after optimizing the electrical and hydrodynamic parameters, they achieved high nucleic acid transfection efficiency (up to 60%) and high cell viability (up to 80%) on various cell lines (e.g. Introduction, paragraph 02; Supplementary Figure. 3; RNA delivery ex vivo, paragraph 02; Fig. 5c).  Zhao teaches that increasing the cell processing speed can accelerate the production of valid cell therapies (e.g. RNA delivery ex vivo, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flow electroporation by using a flow electroporation device both Zhang and Zhao teach transfecting cells with electroporation.  Since Zhao teaches that continuous cell electroporation is an appealing non-viral approach for genetically transfecting a large number of cells and the flow-through electroporation device resulted in efficient in vitro and ex vivo electrotransfection, and could process up to 20 million cells per a minute.  One of ordinary skill in the art would have been motivated to do so to optimize the efficiency of in vitro and ex vivo electrotransfection and to increase the processing speed of traditional electroporation techniques to produce a therapeutically effective amount of modified cells while maintaining viability, as taught by Zhao.  One of ordinary skill would have a reasonable expectation of success as Zhao teaches a method of flow electroporation that results in high transfection efficiency and high cell viability.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., June 2, 2016 (US20160153006 A1, effective filing date, 12-17-15) in view of Yang et al. Nucleic Acid Res. 2013;41(19):9049-61 (hereinafter referred to as Yang).
Claims 1 and 16 are directed to a method for site-specific sequence modification of a target genomic DNA in cells, comprising transfecting the cells by electroporation with a non-viral composition comprising (a) a single-stranded DNA oligo, (b) a Cas9 nuclease encoded on a RNA, and (c) a guide RNA that directs integration of the DNA oligo, wherein the gRNA is capped and polyadenylated, wherein the DNA oligo comprises (i) a homologous region comprising DNA sequence homologous to the target genomic DNA region, and (ii) a sequence modification region, and wherein the genomic DNA sequence is modified at the target genomic DNA region, and the DNA oligo and the gRNA are complementary to the same strand of the target genomic DNA region.  Claim 16 specifies the DNA oligo is 10-50 nucleic acids.  
The teachings of Zhang are as discussed above.
Zhang does not specifically teach the DNA oligo is 10-50 nucleic acids.  
Yang teaches that the development of programmable sequence-specific nucleases such as transcription activator-like effector nucleases (TALENs) and Cas9-gRNA allows genetic modifications to be made more efficiently at target sites of interests.  However, many opportunities remain to optimize these tools to increase the number of relevant applications (e.g. Abstract). Yang optimized ssODN designs in conjunction with both TALENS and Cas9 to introduce site-specific mutations (e.g. Abstract).  Yang investigated the contribution of ssODN size to HDR efficiency by employing ssODNS that were between 50-170 nucleotides in length (e.g. Optimization of ssODN donor design for HDR, paragraph 02).  HDR efficiency was found to vary with ssODN length with templates between 50-90nt in length demonstrating the highest HDR efficiency (e.g Optimization of ssODN donor design for HDR, paragraph 02; Fig. 3A). Yang also teaches that longer ssODN sequences decreased HDR efficiency, which contrasts with what was known for dsDNA donor templates (e.g. Optimization of ssODN donor design for HDR, paragraph 02). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of site-specific modification taught by Zhang et al and optimize the length of the single-stranded DNA oligonucleotide. One of ordinary skill in the art would have been motivated to do so to increase the number of relevant applications and promote HDR efficiency, as taught by Yang.  One of ordinary skill would have a reasonable expectation of success as Yang et al teaches a method for evaluating the impact of ssODN length on HDR efficiency.

Claim(s) 1, 25, 30-31, 52 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., June 2, 2016 (US20160153006 A1, effective filing date, 12-17-15) in view of DeWitt et al. bioRXiv 036236. Eprint Jan 2016 (hereinafter referred to as DeWitt).
Claims 1, 25, 30-31, 52 and 66 are directed to a method for site-specific sequence modification of a target genomic DNA in cells, comprising transfecting the cells by electroporation with a non-viral composition comprising (a) a single-stranded DNA oligo, (b) a Cas9 nuclease encoded on a RNA, and (c) a guide RNA that directs integration of the DNA oligo, wherein the gRNA is capped and polyadenylated, wherein the DNA oligo comprises (i) a homologous region comprising DNA sequence homologous to the target genomic DNA region, and (ii) a sequence modification region, and wherein the genomic DNA sequence is modified at the target genomic DNA region, and the DNA oligo and the gRNA are complementary to the same strand of the target genomic DNA region.  Claim 25 specifies the cells comprise mammalian.  Claim 30 specifies the cells comprise primary mammalian cells.  Claim 31 specifies the genomic DNA sequence comprises a disease-associated gene.  Claim 52 specifies the cells are isolated from a patient.  Claim 66 specifies the cells are stem cells or hematopoietic stem cells.
The teachings of Zhang are as discussed above.
Zhang does not specifically teach the cells are mammalian cells (claim 25), the cells are primary mammalian cells (claim 30), the genomic DNA sequence comprises a disease-associated gene(claim 31), the cells are isolated from a patient (claim 52), or the cells comprise stem cells or hematopoietic stem cells (claim 66).  
DeWitt teaches that sickle cell disease (SCD) is a recessive genetic disorder that afflicts at least 90,000 predominantly African-American individuals in the US and hundreds of thousands worldwide (e.g. introduction, paragraph 01). They teach that while the genetic basis of SCD has been understood for years, no broadly applicable cure has been developed (e.g. Introduction, paragraphs 01-02).  SCD is caused by a single nucleotide polymorphism (SNP) in the seventh codon of Beta-globin (HBB) resulting in a glutamate-to-valine substitution (e.g. Introduction, paragraph 01). 
  DeWitt teaches that Cas9-based editing could form the basis for a protocol to achieve lasting correction to the HBB gene in SCD patients (e.g. Introduction, paragraph 06).  A method of replacing the SNP in the HBB gene of CD34+ hematopoietic stem/progenitor cells (HSPCs, claim 25) with a WT sequence using a CRISPR/Cas9 platform (i.e. modifying the sixth amino acid to glutamic acid, claim 33) (e.g. Abstract; Fig. 3; efficient correction of the SCD mutation in HSPCs leads to production of wild type and fetal hemoglobin protein; Prioritizing SCD editing reagents in a model cell line). The method comprised introducing donor ssDNA, Cas9, and guide RNA (e.g. Prioritizing SCD editing reagents in model cell lines; efficient correction of the SCD mutation in HSPCs leads to production of wild type and fetal hemoglobin protein; Methods- Editing HBB in primary human CD34+ HSCs)  DeWitt teaches that corrected HSPCs from SCD patients (i.e. primary HSPCs from a patient, claim 25, 30, 52, 66) produce less sickle hemoglobin protein and demonstrated an increased production of wild-type hemoglobin when differentiated into erythroblasts (e.g. Abstract; Fig. 3; efficient correction of the SCD mutation in HSPCs leads to production of wild type and fetal hemoglobin protein; Methods- Editing HBB in primary human CD34+ HSCs).  When the modified HSPCs where injected into immunocompromised mice, treated HSPCs maintained editing long-term at therapeutically relevant levels (e.g. Abstract, Fig. 4; Discussion, paragraph 02-03). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform site-specific sequence modification of a target genomic DNA in mammalian cells, primary mammalian cells, cells are isolated from a patient, or stem cells or hematopoietic stem cells because Zhang teaches using CRISPR/Cas9 system to perform genome editing of the target genomic DNA in a cell or a population of cells and DeWitt teaches Cas9-based editing could form the basis for a protocol to achieve lasting correction to the HBB gene in SCD patients and a method of replacing the SNP in the HBB gene of CD34+ hematopoietic stem/progenitor cells with a WT sequence using a CRISPR/Cas9 platform.  The hematopoietic stem/progenitor cells from SCD patient are mammalian cells, primary mammalian cells, cells isolated from a patient and hematopoietic stem cells.  Both Zhang and DeWitt teach genome editing of cells by using CRISPR/Cas9 system and since DeWitt teaches using hematopoietic stem/progenitor cells from SCD patient to correct the HBB gene, it would be obvious for one of ordinary skill in the art to substitute the cells taught by Zhang with the hematopoietic stem/progenitor cells taught by DeWitt in order to perform CRISPR/Cas9-mediated genome editing with reasonable expectation of success. The HBB gene is a SCD (disease) associated gene.  Since DeWitt teaches a method of replacing the SNP in the HBB gene of CD34+ hematopoietic stem/progenitor cells with a WT sequence using a CRISPR/Cas9 platform, it would be obvious for one of ordinary skill in the art to perform site-specific modification of the genomic DNA sequence comprising a disease-associated gene with reasonable expectation of success in view of the teachings of Zhang and DeWitt.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to generate precise, defined modifications at the target locus via HDR mechanism by using CRISPR-Cas9 system as taught by Zhang or to perform lasting correction to the HBB gene in SCD patients via Cas9-based genome editing as taught by DeWitt with reasonable expectation of success.

Claim(s) 1, 52 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., June 2, 2016 (US20160153006 A1, effective filing date, 12-17-15) in view of Flynn et al. Exp Hematol. 2015;43(10):838-848 (hereinafter referred to as Flynn).
Claims 1, 52 and 65 are directed to a method for site-specific sequence modification of a target genomic DNA in cells, comprising transfecting the cells by electroporation with a non-viral composition comprising (a) a single-stranded DNA oligo, (b) a Cas9 nuclease encoded on a RNA, and (c) a guide RNA that directs integration of the DNA oligo, wherein the gRNA is capped and polyadenylated, wherein the DNA oligo comprises (i) a homologous region comprising DNA sequence homologous to the target genomic DNA region, and (ii) a sequence modification region, and wherein the genomic DNA sequence is modified at the target genomic DNA region, and the DNA oligo and the gRNA are complementary to the same strand of the target genomic DNA region.  Claim 52 specifies the cells are isolated from a patient.  Claim 65 specifies the cells are isolated from bone marrow.  
The teachings of Zhang are as discussed above.
Zhang does not specifically teach the cells are isolated from bone marrow of a patient.
Flynn teaches that CGD is a rare genetic disease characterized by severe and persistent childhood infections (e.g. Abstract).  Mutations in CGD result in a lack of anti-pathogen oxidative bursts, normally performed by phagocytic cells to contain and clear bacterial and/or fungal growth (e.g. Abstract; Introduction, paragraph 02).  Allogenic bone marrow transplants offer some therapeutic benefit, but that an ideal solution would be to recapitulate the function of the diseased gene using the patient’s own bone marrow-derived cells (e.g. Abstract). Flynn further teaches that CGD is a prime candidate for gene therapy as a monogenic disease, especially since bone marrow transplantation is already a treatment option (e.g. Introduction, paragraph 04). While several mutations were known to cause CGD, the most common mutation is a loss of function mutation in the cytochrome b-245 heavy chain (CYBB) protein (i.e. GP91phox) (e.g. Introduction, paragraph 04). Using an induced pluripotent stem cell line derived from a CGD patient containing a single intronic mutation in the CYBB gene, they show that footprintless gene editing with CRISPR/Cas9 is viable option to correct CGD gene mutations (e.g. Abstract; Introduction, paragraph 04; Fig. 3-5).  Editing of the CGD mutation via CRISPR-Cas9 resulted in a recovery of gene function in differentiated phagocytic cells (e.g. Abstract; Introduction, paragraph 04; Fig. 3-5).  The study provides proof-of-principle for a gene therapy approach to CGD treatment using CRISPR/Cas9 (e.g. Abstract; Discussion, paragraph 01-02). Lastly, Flynn teaches that two methods exist to exploit this technology for therapeutic use, with the most tractable option being the use of their experimental protocol to correct mutations in hematopoietic stem cells derived from a patient’s bone marrow and reintroducing the cells (e.g. Discussion, paragraph 03).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cells isolated from bone marrow of a patient for genome editing because both Zhang and Flynn teach genome editing of a cell with CRISPR/Cas9.  Since Flynn teaches gene editing with CRISPR/Cas9 is viable option to correct CGD gene mutations and the use of gene editing with CRISPR/Cas9 to correct mutations in hematopoietic stem cells derived from a patient’s bone marrow and reintroducing the cells to the patient, it would be obvious for one of ordinary skill in the art to perform site-specific genomic DNA modification as taught by Zhang in cells isolated from the bone marrow of a patient as taught by Flynn in order to correct disease gene mutation, such as correct mutation of CYBB gene, to treat disease in a patient, with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to generate precise, defined modifications at the target locus via HDR mechanism by using CRISPR-Cas9 system as taught by Zhang or to perform gene editing with CRISPR/Cas9 to correct mutations in hematopoietic stem cells derived from a patient’s bone marrow as taught by Flynn with reasonable expectation of success.

Claim(s) 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., June 2, 2016 (US20160153006 A1, effective filing date, 12-17-15) in view of DeWitt et al. bioRXiv 036236. Fprint Jan 2016 (hereinafter referred to as DeWitt) and Yang et al. Nucleic Acid Res. 2013;41(19):9049-61 (hereinafter referred to as Yang).
Claim 82 is directed to a method for site-specific sequence modification of a target genomic DNA in mammalian hematopoietic stem cell or progenitor cells, comprising transfecting the cells by electroporation with a non-viral composition comprising (a) a single-stranded DNA oligo of 70-100 nucleotides, (b) a Cas9 nuclease encoded on a RNA, and (c) a guide RNA that directs integration of the DNA oligo, wherein the gRNA is capped and polyadenylated, wherein the DNA oligo comprises (i) a homologous region comprising DNA sequence homologous to the target genomic DNA region, and (ii) a sequence modification region, and wherein the genomic DNA sequence is modified at the target genomic DNA region, and the DNA oligo and the gRNA are complementary to the same strand of the target genomic DNA region, and wherein the concentration of the DNA oligo is 100-200 ug/ml.  
 Zhang teaches CRISPR complex comprises a CRISPR enzyme complexed with a guide sequence hybridized to a target sequence within the target polynucleotide, and the guide sequence is linked to a tracr mate sequence, which in turn hybridizes to a tracr sequence (e.g [0008]).  A CRISPR/Cas9 system comprising Cas9 enzymes having improved targeting specificity can be used (e.g. [0010]).  Zhang teaches methods of modifying an organism comprising a first and a second target sequence on opposite strands of a DNA duplex in a genomic locus of interest in a cell by promoting homology directed repair wherein the method may comprise delivering a composition comprising 1) a first CRISPR-Cas system chimeric RNA (chiRNA) polynucleotide sequence, comprising (a) a first guide sequence hybridizing to the first target sequence, (b) a first tracr mate sequence, and (c) a first tracr sequence, 2) a second CRISPR-Cas system chiRNA polynucleotide sequence comprising (a) a second guide sequence hybridizing to the second target sequence, (b) a second tracr mate sequence and (c) a second tracr sequence, and 3) a polynucleotide sequence encoding a CRISPR enzyme comprising at least one or more nuclear localization sequences and comprising one or more mutations, and 4) a repair template comprising a single-stranded oligonucleotide, wherein the first and second guide sequence directs sequence-specific binding of a first and a second CRISPR complex to the first and second target sequences, respectively.  The polynucleotide sequence encoding a CRISPR enzyme is DNA or RNA.  The first guide sequence directs cleavage of one strand of the DNA duplex near the first target sequence and the second guide sequence directs cleavage of other strand near the second target sequence inducing a double strand break, and wherein the repair template is introduced into the DNA duplex by homologous recombination.
Zhang further teaches that a variety of delivery systems can be used to introduce Cas9 (DNA or RNA) and guide RNA into the host cell, such as electroporation (e.g. [0648]).  The method may apply to the organism or just a single cell or population of cells from the organism (e.g. [0037]).  To reduce RNA-induced immunogenicity, increase the level of Cas9 expression and guide RNA stability, the Cas9-mRNA is modified by using 5’ capping.  Modified RNA nucleotides were incorporated into Cas9 mRNA and guide RNA to increase their stability and reduce immunogenicity (e.g. [0598]).  HDR may be harnessed to generate precise, defined modifications at the target locus in the presence of an exogenously introduced repair template.  The repair template may be either in the form of double stranded DNA having homology arm flanking the insertion sequence, or single-stranded DNA oligonucleotide (ssODNs) (e.g. [0679]).  Repair templates typically have homology arms flanking the site of alteration (e.g. [0695]).  
Further, Figure 41A shows ssODN HDR template (antisense to transcription) is complementary to the transcription strand, i.e. the 5’ to 3’ strand (upper strand) of human EMX1 locus and the guide RNA is complementary to target 21 or target 22 of the 5’ to 3’ strand (upper strand).  Therefore, both the ssODN and the guide RNA are complementary to the same strand of the target genomic DNA region.
Zhang does not specifically teach a single-stranded DNA oligo of 70-100 nucleotides or site-specific sequence modification of a target genomic DNA in mammalian hematopoietic stem cell or progenitor cells.  Zhang does not specifically teach the guide RNA is capped and poly adenylated, or the concentration of DNA oligo is 100-200 ug/ml.
DeWitt teaches that Cas9-based editing could form the basis for a protocol to achieve lasting correction to the HBB gene in SCD patients (e.g. Introduction, paragraph 06).  A method of replacing the SNP in the HBB gene of CD34+ hematopoietic stem/progenitor cells (HSPCs, claim 25) with a WT sequence using a CRISPR/Cas9 platform (i.e. modifying the sixth amino acid to glutamic acid, claim 33) (e.g. Abstract; Fig. 3; efficient correction of the SCD mutation in HSPCs leads to production of wild type and fetal hemoglobin protein; Prioritizing SCD editing reagents in a model cell line). The method comprised introducing donor ssDNA, Cas9, and guide RNA (e.g. Prioritizing SCD editing reagents in model cell lines; efficient correction of the SCD mutation in HSPCs leads to production of wild type and fetal hemoglobin protein; Methods- Editing HBB in primary human CD34+ HSCs)  DeWitt teaches that corrected HSPCs from SCD patients (i.e. primary HSPCs from a patient, claim 25, 30, 52, 66) produce less sickle hemoglobin protein and demonstrated an increased production of wild-type hemoglobin when differentiated into erythroblasts (e.g. Abstract; Fig. 3; efficient correction of the SCD mutation in HSPCs leads to production of wild type and fetal hemoglobin protein; Methods- Editing HBB in primary human CD34+ HSCs).  When the modified HSPCs where injected into immunocompromised mice, treated HSPCs maintained editing long-term at therapeutically relevant levels (e.g. Abstract, Fig. 4; Discussion, paragraph 02-03). 
Yang teaches that the development of programmable sequence-specific nucleases such as transcription activator-like effector nucleases (TALENs) and Cas9-gRNA allows genetic modifications to be made more efficiently at target sites of interests.  However, many opportunities remain to optimize these tools to increase the number of relevant applications (e.g. Abstract). Yang optimized ssODN designs in conjunction with both TALENS and Cas9 to introduce site-specific mutations (e.g. Abstract).  Yang investigated the contribution of ssODN size to HDR efficiency by employing ssODNS that were between 50-170 nucleotides in length (e.g. Optimization of ssODN donor design for HDR, paragraph 02).  HDR efficiency was found to vary with ssODN length with templates between 50-90nt in length demonstrating the highest HDR efficiency (e.g Optimization of ssODN donor design for HDR, paragraph 02; Fig. 3A). Yang also teaches that longer ssODN sequences decreased HDR efficiency, which contrasts with what was known for dsDNA donor templates (e.g. Optimization of ssODN donor design for HDR, paragraph 02). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to include capping and adding a polyadenylation signal to the guide RNA because Zhang teaches to reduce RNA-induced immunogenicity, increase the level of Cas9 expression and guide RNA stability, the Cas9-mRNA is modified by using 5’ capping and modified RNA nucleotides were incorporated into Cas9 mRNA and guide RNA to increase their stability and reduce immunogenicity.  One of ordinary skill in the art would have been motivated to do so in order to reduce RNA-induced immunogenicity and to increase guide RNA stability as taught by Zhang.  One of ordinary skill would have a reasonable expectation of success as methods for capping and adding a polyadenylation signal to an RNA molecule were known in the art prior to the effective filing date of the claimed invention.  Further concentration of DNA oligo will vary depending on the length and nucleotide composition of the ssODN.  Since Zhang teaches the ssODN concentration of 10uM, it would be obvious for one of ordinary skill in the art to try different concentrations of DNA oligo, including 100-200 ug.ml, in order to optimize the concentration of the ssODN repair template to promote target specificity while reducing cell cytotoxicity with reasonable expectation of success.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform site-specific sequence modification of a target genomic DNA in mammalian cells, primary mammalian cells, cells are isolated from a patient, or stem cells or hematopoietic stem cells because Zhang teaches using CRISPR/Cas9 system to perform genome editing of the target genomic DNA in a cell or a population of cells and DeWitt teaches Cas9-based editing could form the basis for a protocol to achieve lasting correction to the HBB gene in SCD patients and a method of replacing the SNP in the HBB gene of CD34+ hematopoietic stem/progenitor cells with a WT sequence using a CRISPR/Cas9 platform.  The hematopoietic stem/progenitor cells from SCD patient are mammalian cells, primary mammalian cells, cells isolated from a patient and hematopoietic stem cells.  Both Zhang and DeWitt teach genome editing of cells by using CRISPR/Cas9 system and since DeWitt teaches using hematopoietic stem/progenitor cells from SCD patient to correct the HBB gene, it would be obvious for one of ordinary skill in the art to substitute the cells taught by Zhang with the hematopoietic stem/progenitor cells taught by DeWitt in order to perform CRISPR/Cas9-mediated genome editing with reasonable expectation of success. The HBB gene is a SCD (disease) associated gene. 
Yang investigated the contribution of ssODN size to HDR efficiency by employing ssODNS that were between 50-170 nucleotides in length.  HDR efficiency was found to vary with ssODN length with templates between 50-90nt in length demonstrating the highest HDR efficiency.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of site-specific modification taught by Zhang et al and optimize the length of the single-stranded DNA oligonucleotide, including 70-100 nucleotides.  One of ordinary skill in the art would have been motivated to do so to increase the number of relevant applications and promote HDR efficiency, as taught by Yang.  One of ordinary skill would have a reasonable expectation of success as Yang et al teaches a method for evaluating the impact of ssODN length on HDR efficiency.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to generate precise, defined modifications at the target locus via HDR mechanism by using CRISPR-Cas9 system as taught by Zhang or to perform lasting correction to the HBB gene in SCD patients via Cas9-based genome editing as taught by DeWitt with reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 16, 20, 25 and 82 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 8, 89, and 92 of copending Application No. 15303932 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘932 application disclose:
 a method for homology-directed gene alteration of a target genomic DNA region in hematopoietic stem cells (HSCs) by transfecting the cells using flow electroporation with a non-viral composition comprising 
a single-stranded DNA oligo at a concentration of 100-200ug/mL and 
a RNA encoding a polypeptide comprising a site-specific nuclease; 
wherein the DNA oligo comprises:
a homologous region comprising a DNA sequence homologous to the target genomic DNA region; and 
a sequence modification region; and 
wherein the genomic DNA sequence is modified specifically at the target DNA region. 
The method of homology-directed gene alteration in a target genomic DNA region described in the ‘932 application anticipates a method for site-specific sequence modification of a target genomic DNA region in the instant application because homology directed repair is a mechanism for site-specific sequence modification. The claims of the ‘932 teach further teach that the composition comprises a Cas9 nuclease and/or a guide RNA (i.e. targeting RNA) and that the HSCs are primary HSCs (claim 89).
	The claims of the ‘932 application differ from the instant application in that they specify the single-stranded DNA oligo is 70-100 nucleic acids in length.
	However, it would be prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to optimize the length of the single-stranded DNA oligo for the method of site-specific sequence modification in the instant application. One of ordinary skill would be motivated to do so to maximize gene editing efficiency while reducing cell toxicity. One of ordinary skill in the art would have a reasonable expectation of success as methods for measuring gene editing efficiency and cell toxicity, as well as methods for altering the length of single-stranded DNA oligos, were known in the art prior to the effective filing date of the claimed invention.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments:
Applicant argues that the claims have been amended to clarify the guide RNA directs integration of the DNA oligo.  The guide RNA directs integration of the DNA oligo that is complementary to the same DNA strand as the DNA oligo that it directs integration of.  Zhang fails to teach a guide RNA/donor oligo pair for a single target being complementary to the same genomic DNA strand (Remarks, p. 6-7).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the following reasons.
Zhang teaches the first guide sequence directs cleavage of one strand of the DNA duplex near the first target sequence and the second guide sequence directs cleavage of other strand near the second target sequence inducing a double strand break, and wherein the repair template is introduced into the DNA duplex by homologous recombination.  Further, Figure 41A shows ssODN HDR template (antisense to transcription) is complementary to the transcription strand, i.e. the 5’ to 3’ strand (upper strand) of human EMX1 locus and the guide RNA is complementary to target 21 or target 22 of the 5’ to 3’ strand (upper strand).  Therefore, both the ssODN and the guide RNA are complementary to the same strand of the target genomic DNA region.  Thus, Zhang does teach a guide RNA/donor oligo pair for a single target being complementary to the same genomic DNA strand.

Applicant argues that DeWitt teaches that elements in an electroporation protocol for optimal gene editing of one cell type is not applicable to a gene editing electroporation protocol for another cell type.  One would not have reasonable expectation of success when combining the cited references.  DeWitt is distinct from the method of the current claims, since DeWitt recites delivery of RNP and not Cas9 nuclease encoded on a RNA.  The donor oligo of DeWitt is described as comprising a 111 nt 5’ arm and a 57 by 3’ arm, which falls outside the range of the DNA oligo of claim 82, and the concentration of the ssDNA oligo required by claim 82 is not recited in DeWitt.  DeWitt also fails to recite element such as a Capped and polyadenylated RNA and the DNA oligo and the gRNA are complementary to the same strand of the target genomic DNA region (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection, the reasons set forth above and the following reasons.
Although DeWitt states “Hence, discovering a suitable approach to edit the SCD allele in primary HSPCs represent a large, combinatorial problem, especially since HSPCs are costly to obtain and difficult to culture” on pages 5-6, DeWitt does successfully “use co-delivery of a pre-formed Cas9 ribonucleoprotein complex (RNP) and a single-stranded DNA (ssDNA) oligonucleotide donor to drive sequence replacement at the SCD SNP in human CD34+ hematopoietic stem/progenitor cells (HSPCs).  Corrected HSPCs form SCD patients produce less sickle hemoglobin protein and correspondingly increased wild-type hemoglobin when differentiated into erythroblasts (e.g. Abstract).  Further Zhang also teaches CRISPR/Cas9 system comprising a RNA encoding Cas9 protein, gRNAs, and single-stranded oligo DNA (ssODN) to perform genome editing of the target genomic DNA in a cell or a population of cells.  Therefore, there is reasonable expectation of success to perform the genome editing taught by Zhang in the hematopoietic stem/progenitor cells.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform site-specific sequence modification of a target genomic DNA in mammalian cells, primary mammalian cells, cells are isolated from a patient, or stem cells or hematopoietic stem cells because Zhang teaches using CRISPR/Cas9 system to perform genome editing of the target genomic DNA in a cell or a population of cells and DeWitt teaches Cas9-based editing could form the basis for a protocol to achieve lasting correction to the HBB gene in SCD patients and a method of replacing the SNP in the HBB gene of CD34+ hematopoietic stem/progenitor cells with a WT sequence using a CRISPR/Cas9 platform.  The hematopoietic stem/progenitor cells from SCD patient are mammalian cells, primary mammalian cells, cells isolated from a patient and hematopoietic stem cells.  Both Zhang and DeWitt teach genome editing of cells by using CRISPR/Cas9 system and since DeWitt teaches using hematopoietic stem/progenitor cells from SCD patient to correct the HBB gene, it would be obvious for one of ordinary skill in the art to substitute the cells taught by Zhang with the hematopoietic stem/progenitor cells taught by DeWitt in order to perform CRISPR/Cas9-mediated genome editing with reasonable expectation of success. The HBB gene is a SCD (disease) associated gene. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to include capping and adding a polyadenylation signal to the guide RNA because Zhang teaches to reduce RNA-induced immunogenicity, increase the level of Cas9 expression and guide RNA stability, the Cas9-mRNA is modified by using 5’ capping and modified RNA nucleotides were incorporated into Cas9 mRNA and guide RNA to increase their stability and reduce immunogenicity.  One of ordinary skill in the art would have been motivated to do so in order to reduce RNA-induced immunogenicity and to increase guide RNA stability as taught by Zhang.  One of ordinary skill would have a reasonable expectation of success as methods for capping and adding a polyadenylation signal to an RNA molecule were known in the art prior to the effective filing date of the claimed invention.  Further concentration of DNA oligo will vary depending on the length and nucleotide composition of the ssODN.  Since Zhang teaches the ssODN concentration of 10uM, it would be obvious for one of ordinary skill in the art to try different concentrations of DNA oligo, including 100-200 ug.ml, in order to optimize the concentration of the ssODN repair template to promote target specificity while reducing cell cytotoxicity with reasonable expectation of success.
Yang investigated the contribution of ssODN size to HDR efficiency by employing ssODNS that were between 50-170 nucleotides in length.  HDR efficiency was found to vary with ssODN length with templates between 50-90nt in length demonstrating the highest HDR efficiency.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of site-specific modification taught by Zhang et al and optimize the length of the single-stranded DNA oligonucleotide, including 70-100 nucleotides.  One of ordinary skill in the art would have been motivated to do so to increase the number of relevant applications and promote HDR efficiency, as taught by Yang.  One of ordinary skill would have a reasonable expectation of success as Yang et al teaches a method for evaluating the impact of ssODN length on HDR efficiency.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632